                                                                                                              
  

 
EXHIBIT 10.1
ASSIGNMENT AND ASSUMPTION OF LEASE
(9704 Medical Center Drive, Rockville, Maryland)
THIS ASSIGNMENT AND ASSUMPTION OF LEASE ("Assignment"), is made and dated for
reference purposes as of the 31st day of July, 2015 (the "Execution Date"), by
and between J. CRAIG VENTER INSTITUTE, INC., successor in interest to The
Institute for Genomic Research Inc., a Maryland non-stock corporation
("Assignor"), and MACROGENICS, INC., a Delaware corporation ("Assignee"), both
of whom may be referred to herein as the "Parties" and each of whom may be
referred to herein as a "Party."
RECITALS
A.            Assignor and BMR-Medical Center Drive LLC, a Delaware limited
liability company ("Landlord") are parties to that certain Lease dated May 3,
2010 (as amended by that certain First Amendment to Lease dated as of March 26,
2014, the "Lease").  Unless otherwise expressly defined herein, capitalized
terms used herein without definition shall have the same meaning given to such
terms in the Lease.
B.            This Assignment is being entered into for the purpose of
memorializing the assignment by Assignor to Assignee of the Lease, subject to
the terms and conditions of this Assignment and the Landlord Consent attached
hereto.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Lease.
2.            Surrender; Early Access Rights.  Assignor shall surrender the
Premises to Assignee in broom clean condition and in the condition required
under the Lease upon surrender of the Premises no later than December 1, 2015
(the "Surrender Date").  In addition, Assignor agrees to deliver the Premises to
Assignee in compliance with all Applicable Laws, including the ADA, and with all
Building systems, including elevator, plumbing, air conditioning, heating,
electrical, security, life, safety and power, and systems serving the lab of the
Premises, and the Generator in good working order, provided in no event shall
Assignor be obligated to remedy any non-compliance or satisfy any obligation
which is not the express obligation of the Tenant under the terms and conditions
of the Lease.  No later than thirty (30) days prior to the Surrender Date,
Assignee shall be required to conduct an inspection of the Premises and to
identify to Assignor any part of the Premises or the Generator that is not in
good working order; provided, however, that Assignee's completion of such
inspection and identification to Assignor or any part of the Premises or the
Generator that is not in good working order shall not release Assignor of any
obligations with respect to latent defects to the Premises or the Generator, or
any failure of the Premises or the Generator to be in good working order that
arises after Assignee's completion of such inspection and before the Surrender
Date.  If any part of the Premises or the Generator fails to comply with any of
the foregoing conditions as of the Surrender Date, and provided that the
satisfaction of such condition is not the express obligation of Landlord under
the terms and conditions of the Lease, then Assignee may (but shall not be
obligated to) perform such alterations as are required to bring the Premises or
the Generator, as applicable, into compliance with Applicable Laws and to cause
all Building systems and systems serving the lab of the Premises and the
Generator to be in good working order at Assignor's sole cost and expense. 
Notwithstanding the foregoing, to the extent that Assignor shall cause the
remediation of any recognized environmental conditions set forth in the Exit
Survey (as defined in the Landlord Consent) and compliance with any
recommendations set forth in the Exit Survey as of or prior to the Assignment
Date, and Assignor shall remain responsible for such obligations after
Assignor's surrender of the Premises and the occurrence of the Assignment Date.
Commencing on the Surrender Date and continuing until the Assignment Date (as
defined below) (the "Early Access Period"), Assignor shall grant Assignee and
its contractors, subcontracts and employees (collectively, the "Assignee Group")
a right of entry and access to the Premises for the purpose of installing
improvements and the placement of personal property, but not for the purpose of
conducting Tenant's business (the "Early Access Rights"), provided that Assignee
shall furnish to Assignor and Landlord evidence satisfactory to Assignor and
Landlord in advance that insurance coverages required of Assignor under the
provisions of Article 23 of the Lease are in effect, and such entry shall be
subject to all the terms and conditions of the Lease, other than the payment of
Base Rent or Tenant's Share of Operating Expenses.  In connection with the
foregoing, during the Early Access Period, Assignor shall retain access to the
Premises for the limited purpose of moving its Data Center located on the first
floor of the Premises to a new off-site location ("Data Center Move"); provided
that Assignor shall furnish to Assignee and Landlord evidence satisfactory to
Assignee and Landlord in advance that insurance coverages required of Assignor
under the provisions of Article 23 of the Lease are in effect, and such access
shall be subject to all the terms and conditions of the Lease; further provided
that Assignor shall promptly repair any damage to the Premises, the Building or
the Project caused by such retained access to the Premises or performance of the
Data Center Move or, if Assignee, in its sole discretion, shall elect to make
such repairs, to pay to Assignee promptly the costs and expenses incurred in
connection therewith.  On the Surrender Date, except for keys, security codes
and other electronic access cards to the Premises necessary for Assignor to
complete the Data Center Move (which shall be returned by Assignor to Assignee
on or before the end of the Early Access period), Assignor shall deliver all
keys, security codes and other electronic access cards to the Premises,
including all office and restroom keys, codes and access cards, and all FF&E
(defined below) to Assignee.  Assignee shall indemnify, save, defend (at
Landlord's or Assignor's option, as applicable, and with counsel reasonably
acceptable to Landlord or Assignor, as applicable) and hold Landlord, Assignor
and their respective affiliates, successors and assigns, and their respective
directors, officers, shareholders and employees, harmless from and against any
and all claims, damages, losses, suits, proceedings, costs and expenses,
including, without limitation, reasonable attorneys' fees (collectively,
"Claims") arising out of or relating to the exercise of the Early Access Rights
by the Assignee Group.  The later of (i) January 1, 2016 and (ii) the date upon
which Assignor shall have satisfied its obligations under this Section 2 and
Section 8 and any conditions precedent to Assignor's assignment of the Lease set
forth in the Landlord Consent attached hereto shall be the "Assignment Date."
Upon the Assignment Date, Assignor shall deliver to Assignee a duly executed
Bill of Sale and Assignment and Assumption Agreement in the form attached hereto
as Exhibit A, to effect the conveyance of the assets specified therein (the
"FF&E") and the assignment of the Assumed Contracts pursuant to Section 9
hereof.
3.            Assignment of Lease.  Subject to the provisions of this
Assignment, effective as of the Assignment Date, Assignor hereby grants,
assigns, transfers, conveys and delivers to Assignee, and Assignee hereby
accepts the assignment of, the Lease and all of the right, title, interest,
privileges and obligations of the "Tenant" thereunder.
4.            Assumption of Obligations.  Subject to the provisions of this
Assignment, by acceptance of this Assignment, effective as of the Assignment
Date, Assignee hereby assumes and agrees to perform and to be bound by all of
the terms, covenants, conditions and obligations imposed upon the "Tenant" under
the Lease accruing on or after the Assignment Date.
5.            Security Deposit.  Notwithstanding any provision to the contrary
set forth in this Assignment, Assignee acknowledges that Assignor is not
assigning to Assignee any right, title and interest in and to the Security
Deposit (or remaining balance thereof) delivered by Assignor to Landlord
pursuant to the Lease.  Assignor acknowledges that Assignor has consented to
Landlord's retention of the Security Deposit to be applied as a credit toward
the Leasing Cost Payment (as such term is defined in the Landlord Consent) to be
paid by Assignor to Landlord pursuant to Section 4 of the Landlord Consent. 
Accordingly, Assignor waives and relinquishes to Landlord all of Assignor's
right, title and interest in and to any refund of the Security Deposit.
6.            Assignor Indemnification.  As of the Assignment Date, Assignor
shall indemnify, save, defend (at Assignee's option and with counsel reasonably
acceptable to Assignee, except to the extent a Claim is defended by Assignor's
insurance company and such company expressly prohibits Assignor or Assignee from
approving such counsel) and hold Assignee and Assignee's affiliates, successors
and assigns, and their respective directors, officers, shareholders and
employees (collectively, the "Assignee Parties") harmless from and against any
and all Claims arising out of, by virtue of or in any way related to (i) the
breach by Assignor (or Assignor's failure to timely perform) any or all of the
obligations imposed on the "Tenant" under the Lease, which obligations accrued
as of or prior to the Assignment Date, including, without limitation, with
respect to the condition of the Premises; and (ii) Assignor's access of the
Premises during the Early Access Period for the Data Center Move and performance
of the Data Center Move.  As of the Assignment Date, Assignor hereby releases,
remises, acquits and forever discharges Assignee and the Assignee Parties from
and against any and all Claims arising out of or in any way relating to the
obligations imposed on the "Tenant" under the Lease, which obligations accrued
as of or prior to the Assignment Date (except to the extent any Claims are the
result of the acts, omissions, negligence or intentional misconduct of any of
the Assignee Group during the Early Access Period), or arising from the actions
of any of the Assignor Parties (as defined below) with respect to this Lease or
the Premises as of or prior to the Assignment Date, provided, however, that the
foregoing release shall not apply to any default or breach by Assignee of its
obligations under this Agreement.
7.            Assignee Indemnification.  As of the Assignment Date, Assignee
shall indemnify, save, defend (at Assignor's option and with counsel reasonably
acceptable to Assignor) and hold Assignor and Assignor's affiliates, successors
and assigns, and their respective directors, officers, shareholders and
employees (collectively, the "Assignor Parties") harmless from and against any
and all Claims arising out of, by virtue of or in any way related to the breach
by Assignee (or Assignee's failure to timely perform) any or all of the
obligations imposed on the Tenant under the Lease, which obligations accrue from
and after the Assignment Date.  As of the Assignment Date, Assignee hereby
releases, remises, acquits and forever discharges Assignor and the Assignor
Parties from and against any and all Claims arising out of or in any way
relating to the obligations imposed on the "Tenant" under the Lease, which
obligations accrued after the Assignment Date, or arising from the actions of
any of the Assignee Parties  with respect to this Lease or the Premises as of or
prior to the Assignment Date, provided, however, that the foregoing release
shall not apply to any default or breach by Assignor of its obligations under
this Agreement or with respect to any Claims arising from Assignor's access to
the Premises during the Early Access Period for the Data Center Move or
performance of the Data Center Move.
8.            Assignment Fee.  On or before the date that is four (4) business
days after the Execution Date, Assignor shall pay to Assignee an assignment fee
in the amount of Two Million Fifty Six Thousand Four Hundred Ninety Four Dollars
($2,056,494.00) in consideration of Assignee's assumption of the Lease pursuant
to this Assignment (the "Assignment Fee").
9.            Service Contracts.  Assignor shall reasonably cooperate with
Assignee to attempt to obtain consent (if required) to the transfer and
assignment to Assignee of any service contracts relating to the Premises that
Assignee has elected to assume in writing by written notice to Assignor no later
than twenty-one (21) days following the Execution Date (collectively, upon
transfer and assignment with any required consent (but explicitly excluding the
Lease), the "Assumed Contracts") and to terminate any service contracts relating
to the Premises that do not constitute Assumed Contracts effective as of the
Assignment Date.  Assignor shall reasonably cooperate with Assignee to transfer
and assign the Assumed Contracts to Assignee effective as of the Assignment
Date, including without limitation by delivering to Assignee a duly executed
Bill of Sale and Assignment and Assumption Agreement in the form attached hereto
as Exhibit A.
10.            Prorations.  Service fees under the Assumed Contracts either
prepaid by Assignor or payable for the calendar month during which the Surrender
Date occurs shall be prorated between Assignor and Assignee as of the Surrender
Date.  Following the Rent Commencement Date, the Parties agree to remit any
amounts owed to the other Party within ten (10) days of receipt of an invoice
and reasonable supporting documentation.
11.            Representations. Assignor hereby represents and warrants to
Assignee that as of the Execution Date and as of the Assignment Date: (i) the
Lease attached hereto as Exhibit B is the true, complete and correct copy of the
Lease and the Lease has not been amended or modified except as set forth in
Exhibit B hereto; (ii) Assignor has made available to Assignee true, complete
and correct copies of the service contracts relating to the Premises, and that
none of the Assumed Contracts has been amended or modified except as set forth
in Exhibit C hereto; (iii) the Lease and each Assumed Contract is valid, binding
and in full force and effect, and enforceable in accordance with its terms by
Assignor and, to Assignor's knowledge, Landlord (with respect to the Lease) and
by any other party to such Assumed Contract (with respect to the Assumed
Contract); (iv) Assignor is not in breach or default under the Lease (whether
monetary or otherwise) or any Assumed Contract and has not given or received any
notice of breach or default or termination under the Lease or any Assumed
Contract, and to Assignor's knowledge, no other party to the Lease or such
Assumed Contract is in breach or default thereunder (whether monetary or
otherwise) or has given or received any notice of breach or default or
termination, provided that, as Assignor has informed the Landlord, certain of
Assignor's current insurance policies are not fully compliant with certain of
the terms of Sections 23.4 and 28.1 of the Lease; (v) except for certain
subleases and space license agreements which have expired, Assignor has not made
any assignment, sublease, transfer, conveyance or other disposition of the
Lease, any Assumed Contract or any interest therein, or granted any sublease,
license, occupancy agreement or other use or occupancy right to any other person
or entity, except for the Early Access Rights granted to the Assignee Group; and
(vi) subject to the Assignor Group's exercise of the Early Access Rights, there
are no parties in possession of the Premises other than Assignor.  Each Party
guarantees, warrants and represent to the other and to Landlord that the
execution and consummation of this Assignment have been duly authorized by all
appropriate company action, and the individual or individuals signing this
Assignment have the power, authority and legal capacity to sign this Assignment
on behalf of and to bind all entities, corporations, partnerships, limited
liability companies, joint ventures or other organizations and entities on whose
behalf such individual or individuals have signed.
12.            Brokerage Commission.  Except for the brokerage commissions
payable by Landlord to Assignor's broker Cushman and Wakefield and Assignee's
broker CBRE ("Brokers"), pursuant to the respective separate written agreements
between Assignor and Landlord and Brokers, the Parties represent and warrant to
each other that each Party has not dealt with any broker or agent in the
negotiation for or the obtaining of this Assignment, and each Party agrees to
reimburse, indemnify, save, defend and hold harmless the other from and against
any and all cost or liability for compensation claimed by any broker or agent,
other than Broker, employed or engaged by it or claiming to have been employed
or engaged by the indemnifying Party.
13.            Landlord Consent.  This Assignment is subject to the terms of the
Landlord Consent.
14.            Voluntary Agreement.  The Parties have read this Assignment and
the mutual releases contained in it, and have freely and voluntarily entered
into this Assignment.
15.            Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the successors, assigns, personal representatives,
heirs and legatees of the respective Parties hereto.
16.            Attorneys' Fees.  In the event of any legal action between
Assignor and Assignee arising out of or in connection with this Assignment, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys' fees and costs incurred in such action and any appeal therefrom.
17.            Governing Law; Jurisdiction and Venue.  This Assignment shall be
governed by the laws of the State of Maryland.  The proper venue for any claims,
causes of action or other proceedings concerning this Assignment shall be in the
state and federal courts located in the County of Rockville, State of Maryland.
18.            Counterparts.  This Assignment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.
19.            Cooperation.  Assignor and Assignee hereby agree to and shall
execute and deliver to the other Party upon such Party's written request any and
all documents, agreements and instruments necessary to consummate the
transactions contemplated by this Assignment.
20.            Survival.  The terms and conditions of this Assignment shall
survive the assignment of the Lease and the expiration or earlier termination of
the Lease.
[Signatures appear on following page.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
date first above written.
ASSIGNOR:


J. CRAIG VENTER INSTITUTE, INC., successor in interest to The Institute for
Genomic Research, Inc., a Maryland non-stock corporation




By: /s/ Nicole
DeBerg                                                                                                  


Name:  Nicole
DeBerg                                                                                    


Title:
COO                                                                                    


ASSIGNEE:


MACROGENICS, INC., a Delaware corporation




By: /s/ Scott
Koenig                                                                                                  


Name:  Scott
Koenig                                                                                                  


Title:            CEO

--------------------------------------------------------------------------------



EXHIBIT A


BILL OF SALE AND
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Bill of Sale and Assignment and Assumption Agreement (this "Agreement") is
made and entered into effective as of _____________, 2016 by and between J.
CRAIG VENTER INSTITUTE, INC., successor in interest to The Institute for Genomic
Research Inc., a Maryland non-stock corporation with offices at
___________________________ ("Seller"), and MACROGENICS, INC., a Delaware
corporation with offices at ___________________________ ("Buyer").  Seller and
Buyer may each be referred to herein as a "Party" and collectively as the
"Parties".


RECITALS


WHEREAS, Seller and Buyer have entered into that certain Assignment and
Assumption of Lease, dated as of July __, 2015 (the "Assignment"); and


WHEREAS, pursuant to the Assignment, Seller has agreed to sell the Purchased
Assets (as defined below) and assign the Assumed Contracts to Buyer, and Buyer
has agreed to purchase the Purchased Assets (as defined below) and assume the
Assumed Contracts from Seller.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:


1.            Definitions. Unless otherwise specifically provided herein,
capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Assignment.


2.            Conveyance and Acceptance. In accordance with the provisions of
the Assignment, Seller hereby sells, transfers, conveys, assigns and delivers to
Buyer all of Seller's right, title and interest in and to the assets listed on
Exhibit A attached hereto (the "Purchased Assets"), and, subject to the terms
and conditions of the assignment (including, without limitation, that Seller
represents and warrants that the Generator is in good working order as of the
date hereof), Buyer hereby purchases and accepts the Purchased Assets, "as is"
and "where is", with all faults and wherever located, and in each case, free and
clear of any and all encumbrances or liens; provided, however, that Seller
represents and warrants that the Purchased Assets are in at least as good
condition as existed on which Buyer conducted an inspection of the Premises
pursuant to Section 2 of the Assignment, ordinary wear and tear excepted. SELLER
AND BUYER AGREE THAT THE SELLER IS NOT THE MANUFACTURER OF THE EQUIPMENT, NOR
THE AGENT THEREOF, AND THEREFORE SELLER MAKES NO EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES AS TO ANY MATTER WHATSOEVER (EXCEPT AS
SPECIFICALLY SET FORTH ABOVE OR IN THE ASSIGNMENT), INCLUDING WITHOUT
LIMITATION, THE MERCHANTABILITY OF THE EQUIPMENT, THEIR FITNESS FOR A PARTICULAR
PURPOSE, THEIR DESIGN OR CONDITION, THEIR CAPACITY OR DURABILITY, THE QUALITY OF
THE MATERIAL OR WORKMANSHIP IN THE MANUFACTURE OR ASSEMBLY OF THE EQUIPMENT OR
THE CONFORMITY OF THE EQUIPMENT TO THE PROVISIONS AND SPECIFICATIONS OF ANY
DOCUMENT RELATING THERETO, OR PATENT INFRINGEMENTS, AND SELLER HEREBY DISCLAIMS
ANY SUCH WARRANTIES.  Buyer affirms that it shall not rely on the Seller's skill
or judgment or information to select the Equipment for purchase, and that Buyer
has been given the opportunity to and shall conduct its own investigation and
inspection of the Equipment as it deems necessary or appropriate under the
circumstances.

 
3.            Assumption of Assumed Contracts. In accordance with and subject to
the provisions of the Assignment, Seller hereby assigns to Buyer all of Seller's
right, title and interest in, to and under the Assumed Contracts, and Buyer
hereby assumes from Seller all of Seller's right, title and interest in, to and
under the Assumed Contracts as of the date hereof; provided, however, that,
except as specified in Section 10 of the Assignment, Seller shall remain
responsible for the performance of all covenants, obligations and conditions
required to be performed by Seller under the Assumed Contracts for the period
prior to the date hereof.


4.            Assignment Controls. Notwithstanding any other provision of this
Agreement to the contrary, nothing contained herein shall in any way supersede,
modify, replace, amend, change, rescind, waive, exceed, expand, enlarge or in
any way affect the provisions, including warranties, covenants, agreements,
conditions, representations or, in general any of the rights and remedies, or
any of the obligations of Buyer or Seller set forth in the Assignment. This
Agreement is subject to and governed entirely in accordance with the terms and
conditions of the Assignment. Nothing contained herein is intended to modify or
supersede any of the provisions of the Assignment.


5.            Miscellaneous.


(a)            This Agreement shall be governed by the laws of the State of
Maryland.  The proper venue for any claims, causes of action or other
proceedings concerning this Assignment shall be in the state and federal courts
located in the County of Rockville, State of Maryland.


(b)            This Agreement may only be amended, modified or supplemented by
an agreement in writing signed by each Party.  No waiver by any Party of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and signed by the Party so waiving.  No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver.  No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.


(c)            Except as otherwise expressly provided herein, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.


(d)            This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, personal representatives, heirs and legatees of the
respective Parties hereto.


(e)            If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions be consummated as originally contemplated to the greatest extent
possible.


(f)            This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
duly executed as of the date first written above.





 
J. CRAIG VENTER INSTITUTE, INC., successor in interest to The Institute for
Genomic Research, Inc., a Maryland non-stock corporation
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________
         
 
 
MACROGENICS, INC., a Delaware corporation
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________
 

--------------------------------------------------------------------------------

EXHIBIT B


LEASE
[The lease by and between BMR-Medical Center Drive LLC and J. Craig Venter
Institute, Inc. dated May 3, 2010 (as amended by that certain First Amendment to
Lease dated March 26, 2014) is filed and incorporated by reference in Exhibit
10.2 (as Exhibit L to the Second Amendment to Lease).]
 

 

--------------------------------------------------------------------------------

EXHIBIT C


LIST OF ASSUMED CONTRACTS
[image0.jpg]




August 19, 2015


Via FedEx and E-mail
J. Craig Venter Institute, Inc.
9704 Medical Center Drive
Rockville, Maryland 20850
Attn: Julie Gross Adelson, Vice President, General Counsel


Re:
Notice of Assumed Contracts pursuant to that certain Assignment and Assumption
of Lease, dated as of July 31, 2015 (the "Agreement"), by and between J. Craig
Venter Institute, Inc. ("Assignor") and MacroGenics, Inc. ("Assignee")



Dear Ms. Adelson:


This letter shall serve as Assignee's notice to Assignor, pursuant to Section 9
of the above-referenced Agreement, of the service contracts relating to the
Premises that Assignee elects to designate as the "Assumed Contracts" and assume
as of the Assignment Date, subject to any required consents in connection with
such assumption.  Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Agreement.


Assignee wishes to assume the following contracts:


1.
Monitoring Agreement, dated as of August 26, 2010, by and between ARK Systems,
Inc. and Assignor;



2.
Planned Maintenance Agreement, dated as of July 11, 2014, by and between Cummins
Power Systems, LLC and Assignor;



3.
Inspection Service Agreement, dated as of June 1, 2010, by and between Guardian
Fire Protection Services, LLC and Assignor;



4.
Service Agreement, dated as of April 1, 2014, by and between Hydro Service &
Supplies, Inc. and Assignor;



5.
Technical Services Program Agreement, dated as of April 22, 2015, by and between
Siemens Industry, Inc. and Assignor;



6.
Platinum Service Agreement, dated as of November 20, 2014, by and between
ThyssenKrupp Elevator Corporation and Assignor; and



7.
Service Agreement, dated as of April 13, 2015, by and between Unified Power, LLC
and Assignor.



Assignee requests that, pursuant to Section 9 of the Agreement, Assignor
reasonably cooperate with Assignee to transfer and assign the above-listed
contracts to Assignee effective as of the Assignment Date, including without
limitation by requesting any required consents and delivering to Assignee a duly
executed Bill of Sale and Assignment and Assumption Agreement in the form
attached to the Agreement as Exhibit A.  Assignee will draft any necessary
consent instruments.


Please contact me with any questions regarding the content of this letter
(301-354-2674; spitznagelt@macrogenics.com).


Very truly yours,




Tom Spitznagel


cc:


Arnold & Porter LLP
555 12th Street, N.W.
Washington, D.C. 20004
Attention: Kenneth Schwartz, Esq.


Foley & Lardner LLP
3579 Valley Centre Drive, Suite 300
San Diego, California 92138-0278
Attention: Kelly C. Spicher, Esq.



--------------------------------------------------------------------------------

LANDLORD CONSENT
1.            Surrender Obligations.  At least ten (10) days prior to the
Surrender Date, and as a condition precedent to Assignor's assignment of the
Lease, Assignor shall deliver to Landlord and Assignee (a) an Exit Survey
prepared by an independent third party state-certified professional with
appropriate expertise or otherwise reasonably approved by Landlord and Assignee,
complying with the American National Standards Institute's Laboratory
Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any successor standards
published by ANSI or any successor organization (or, if ANSI and its successors
no longer exist, a similar entity publishing similar standards), which Exit
Survey must be reasonably acceptable to Landlord and Assignee, and (b) written
evidence of all appropriate governmental releases obtained by Assignor in
accordance with Applicable Laws, and Assignor shall (i) place Laboratory
Equipment Decontamination Forms on any decommissioned equipment that may remain
in the Premises to assure safe occupancy by future users and (ii) conduct a site
inspection of the Premises with Landlord and Assignee.  As a condition precedent
to Assignor's assignment of the Lease, Assignor shall cause the remediation of
any recognized environmental conditions set forth in each Exit Survey and
compliance with any recommendations set forth in each Exit Survey as of or prior
to the Assignment Date, and Assignor shall remain responsible for such
obligations after Assignor's surrender of the Premises and the occurrence of the
Assignment Date. Assignor's obligations under this paragraph shall survive any
assignment of the Lease. Failure to complete the surrender the Premises in broom
clean condition and in the condition required under the Lease and the Assignment
or the performance of all of Assignor's obligations under this paragraph by the
Surrender Date shall constitute a holdover in the Premises without Landlord's
consent, and Assignor shall be subject to the provisions of Article 27 of the
Lease with respect to any period after the Surrender Date during which such
failure continues.  Landlord hereby confirms that the Turnover Date (as defined
in the Lease) has not occurred as of the date hereof.
2.            Consent.  Subject to the terms and conditions herein, Landlord
hereby (a) consents to the assignment of the Lease from Assignor to Assignee
effective as of the Assignment Date,  and (b) effective as of the Assignment
Date, forever releases and discharges Assignor from all obligations and
liabilities of the Tenant under the Lease to the extent accruing from or after
the Assignment Date, including without limitation the obligation to pay Base
Rent, Additional Rent and all other charges payable by Tenant under the Lease to
the extent accruing from and after the Assignment Date.  Notwithstanding the
foregoing, but subject to Section 22 of the Second Amendment to Lease, dated as
of [July , 2015] by and between Landlord and Assignee, Landlord does not waive,
and hereby expressly reserves, any rights and/or remedies that Landlord may have
under the Lease or at law or in equity arising from any default of Assignor
under the Lease occurring prior to or existing as of the Assignment. 
Notwithstanding anything to the contrary contained in the Lease, the Assignment
or this Landlord Consent, Landlord agrees that  the rights under Sections 9.8,
31.14 and 40 of the Lease may be and have been assigned in full from Assignor to
Assignee and shall hereafter be exercisable by Assignee in accordance with their
terms.
3.            Subsequent Assignment or Sublet.  Landlord's consent to the
foregoing Assignment shall not be construed as a waiver of Landlord's right to
consent to any subletting by Assignee or to any assignment by Assignee of its
rights, title, interest and obligations under the Lease, or as a consent to any
portion of the Premises being used or occupied by any other party, except as
expressly permitted pursuant to the terms of the Lease.
4.            Leasing Cost Payment.  In consideration of Landlord's consent to
the Assignment, on or before the date that is three (3) business days after the
Execution Date, Assignor shall pay to Landlord the amount of Eight Hundred
Ninety Three Thousand Six Hundred Eighty Seven Dollars ($893,687)  which is the
net of Two Million Two Hundred Seventy Two Thousand Nine Hundred Thirty Seven
Dollars ($2,272,937) (the "Leasing Cost Payment"), which Leasing Cost Payment is
the sum of (a) one-half (1/2) of the total leasing commissions due to Assignor's
and Assignee's brokers (the "Brokers") in connection with the Assignment, in the
amount of Three Hundred Seventy Five Thousand Six Hundred Thirty Six Dollars
($375,636) plus (b) a portion of the tenant improvement allowance to be paid by
Landlord to Assignee pursuant to a separate amendment to the Lease to be entered
into by and between Landlord and Assignee concurrently herewith (the "Lease
Assignment"), in the amount of One Million Eight Hundred Ninety Seven Thousand
Three Hundred One Dollars ($1,897,301),  minus One Million Three Hundred Seventy
Nine Thousand Two Hundred Fifty Dollars ($1,379,250) which reflects Landlord's
retention of Assignor's Security Deposit under the Lease. With respect to the
leasing commissions due to the Brokers, Landlord shall pay the Brokers all
commissions due under Assignor's exclusive listing agreement with Cushman and
Wakefield and all commissions due to CBRE and Landlord shall indemnify, hold
harmless and defend Assignor and Assignee from any and all claims and
liabilities arising from (i) Assignor's exclusive listing agreement with Cushman
and Wakefield or (ii) CBRE, whether arising out of Landlord's or Assignee's
brokerage agreement with CBRE.
5.            Confidentiality.  Neither Assignor nor Assignee shall reveal the
contents of the Assignment, except (a) as required by Applicable Laws or legal
process or to enforce the Party's obligations under the Assignment, or (b) to
each Party's affiliates, attorneys, accountants, auditors, employees,
principals, investors, partners, taxing authorities or agents or bona fide
prospective purchasers, assignees or subtenants, provided that any such
disclosure shall be on a need to know basis, as reasonably determined by the
applicable Party, and subject to the confidentiality obligations of this
Section, and further, provided that Assignee shall be entitled to make any
disclosure of the Assignment that Assignee, in its good faith judgment, believes
is required by Applicable Law or by any stock exchange on which its securities
or those of its affiliates are listed.
6.            Brokerage Commission.  Assignor and Assignee each represent and
warrant to Landlord that it has not dealt with any broker or agent other than
the Brokers in the negotiation for or the obtaining of this Assignment, and each
party agrees to reimburse, indemnify, save, defend and hold harmless Landlord
from and against any and all cost or liability for compensation claimed by any
broker or agent, other than Brokers, employed or engaged by it or claiming to
have been employed or engaged by the indemnifying party.
[Signatures appear on following page.]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord has executed this Landlord Consent as of the
Assignment Date.
LANDLORD:


BMR-MEDICAL CENTER DRIVE LLC, a Delaware limited liability company




By:/s/ Jonathan P.
Klassen                                                                                    


Name:  Jonathan P.
Klassen                                                                                                  


Title: Executive Vice
President                                                                                    

















